IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


IN RE: PETITION TO RESUME USE OF            : No. 41 MM 2022
INDICTING GRAND JURY IN THE THIRD           :
JUDICIAL DISTRICT                           :
                                            :
                                            :
PETITION OF: MICHAEL J. KOURY, JR.,         :
PRESIDENT JUDGE                             :


                                      ORDER



PER CURIAM

     AND NOW, this 10th day of June, 2022, the “Petition to Resume Use of Indicting

Grand Jury” is GRANTED.

     Justice Brobson notes his dissent.